[Cite as State v. Poling, 2011-Ohio-3201.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. William B. Hoffman, J.
                          Plaintiff-Appellee   :       Hon. Julie A. Edwards, J.
                                               :
-vs-                                           :
                                               :       Case No. 2009-CA-00264
GREGORY YULE POLING                            :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Stark County
                                                   Court of Common Pleas, Case No. 2009-
                                                   CR-1100


JUDGMENT:                                          Affirmed


DATE OF JUDGMENT ENTRY:                            June 27, 2011

APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

JOHN D. FERRERO                                    KATHERINE A. SZUDY
STARK COUNTY PROSECUTOR                            Asst. Public Defender
110 Central Plaza S., Ste. 510                     250 E. Broad St., Ste. 1400
Canton, OH 44702                                   Columbus, OH 43215
[Cite as State v. Poling, 2011-Ohio-3201.]


Gwin, P.J.

        {¶1}     In this re-opened appeal, defendant-appellant Gregory Poling appeals

his conviction and sentence in the Stark County Court of Common Pleas for failing to

notify the sheriff of a change of address in violation of R.C. 2950.05(A), a felony of the

first degree in light of the Ohio Supreme Court’s decision in State v. Bodyke, 126 Ohio

St.3d 266, 2010-Ohio-2424, 933 N.E.2d 753. Plaintiff-appellee is the State of Ohio.

                                 STATEMENT OF THE CASE AND FACTS

        {¶2}     On December 4, 2006, in the Portage County Court of Common Pleas,

appellant pleaded guilty to one count of rape. State v. Poling, Stark App. No. 2009-

CA-00264, 2010-Ohio-3108, at ¶3. [Hereinafter cited as “Poling I”].         The Portage

County Court of Common Pleas sentenced appellant to a three-year prison term.

Furthermore, the trial court classified appellant as a sexually oriented offender under

Megan’s Law, the sex offender statute in place at the time of his conviction. [Former

R.C. 2950.07(B)(3) (repealed January 1, 2008)].

        {¶3}     Appellant was advised of his duties to register as an offender of a

sexually oriented offense. Those duties included registering any change of address

with the sheriff of the county where he resided after his prison term at least twenty

days prior to changing his address. Appellant was ordered to verify his current

residence address annually for a period of ten years. Appellant signed the form

acknowledging that he understood the requirements. [State v. Poling, Judgment

Entry and Notice of Duties to Register as an Offender of a Sexually Oriented or Child-

Victim Offense, Dec. 4, 2006, Portage County Court of Common Pleas, Case No.

2004CR0051].
Stark County, Case No. 2009-CA-00264                                                    3


      {¶4}   The General Assembly enacted Senate Bill 10, which amended numerous

sections of Ohio's Revised Code, including, inter alia, R.C. Chapter 2950, which

contains the sexual offender classification system in Ohio. Senate Bill 10 modified R.C.

Chapter 2950 so that it would be in conformity with the federal legislation, the Adam

Walsh Act. Such modification was accomplished by amending certain statutes,

repealing others, renumbering a few sections, and adding new sections. The result is

that a large portion of the chapter changed. Those changes, however, did not all

become effective on the same date. Portions of Senate Bill 10 became effective on July

1, 2007, while other portions did not become effective until January 1, 2008. See, State

v. Gooding, Coshocton App. No. 08 CA 5, 2008-Ohio-5954 at ¶ 8.

      {¶5}   The changes made to R.C. Chapter 2950 by Senate Bill 10 altered the

sexual offender classification system. Under pre-Senate Bill 10, depending on the crime

committed and the findings by the trial court at the sexual classification hearing, an

offender who committed a sexually oriented offense that was not registry exempt could

be labeled a sexually oriented offender, a habitual sex offender, or a sexual predator.

Each classification required registration and notification requirements. For instance, for

a sexually oriented offender, the registration requirement was once annually for 10

years and there was no community notification requirement; for a habitual sex offender

the registration requirement was for every 180 days for 20 years and the community

notification could occur every 180 days for 20 years; and for a sexual predator, the

registration duty was every 90 days for life and the community notification could occur

every 90 days for life. Gooding, supra at ¶ 10.
Stark County, Case No. 2009-CA-00264                                                        4


       {¶6}   Under Senate Bill 10, those labels are no longer used and the registration

requirements are longer in duration. An offender who commits a sexually oriented

offense is found to be either a “sex offender” or a “child-victim offender”. Depending on

what crime the offender committed, they are placed in Tier I, Tier II or Tier III. The tiers

dictate what the registration and notification requirements are. Tier I is the lowest tier. It

requires registration once annually for 15 years, but there are no community notification

requirements. Tier II requires registration every 180 days for 25 years, but it also has no

community notification requirements. Tier III, the highest tier and similar to the old

sexual predator finding, requires registration every 90 days for life and the community

notification may occur every 90 days for life. Gooding, supra at ¶ 11.

       {¶7}   In accordance with R.C. 2950.032, appellant was reclassified as a Tier III

sex offender. [Poling I]. As a sexually oriented offender under former law, appellant

was required to register with the Sheriff's Office once annually for ten years. [Former

Ohio Rev. Code Ann. R.C. 2950.07(B)(3) (repealed January 1, 2008)]. But as a "Tier

III" offender under Senate Bill 10, appellant was required to register every 90 days for

the rest of his life. R.C. 2950.07(B)(1).

       {¶8}   Appellant completed his three-year prison term on January 27, 2009.

[Poling I at ¶3]. Appellant's parole officer, Vicki Knapp, testified that she became his

parole officer when he relocated to Stark County. Knapp testified that appellant was

classified as a Tier III sex offender based on his rape conviction, which required him to

register his address with the sheriff of the county in which he resides every 90 days.

As part of appellant's registration requirements, he was required to provide, in writing,
Stark County, Case No. 2009-CA-00264                                                  5


a “notice to move” to the sheriff at least 20 days prior to moving into any new

residence. [Poling I at ¶4].

       {¶9}   Knapp testified that overall, appellant was compliant with his rules of

parole. However, in May, 2009, appellant notified Knapp that he had secured a

residence at 1034 Mahoning Avenue, in Canton, and that he intended to move there in

June, 2009. Knapp visited the site and approved it as an appropriate place for

appellant to move to. She testified that she reminded appellant that he needed to

inform the Stark County Sheriff's Department of his change of address prior to moving.

According to Knapp, she witnessed appellant calling the Sheriff's office to schedule an

appointment to change his address. Appellant's appointment with the Sheriff's office

was scheduled for June 2, 2009, at 4:00 p.m. However, according to Stark County

Deputy, George Macris, appellant failed to appear for the appointment. [Poling I at ¶5].

       {¶10} Appellant did move into the residence at 1034 Mahoning, but only

resided there for approximately one and a half months before he was asked to vacate

the residence due to drug use of some other residents of the home. Appellant then

returned to the Refuge of Hope shelter sometime between July 12, 2009, and July 15,

2009, where he resided until he was arrested on July 16, 2009. [Poling I at ¶6].

       {¶11} Upon returning to the shelter, appellant informed Knapp that he had

moved out of the residence on Mahoning back to the shelter. At that time, Knapp

telephoned the Sheriff's department and spoke with Deputy Macris, who informed

Knapp that appellant had never registered his Mahoning Avenue address in writing.

The Sheriff's Department asked Knapp to take appellant into custody because he had
Stark County, Case No. 2009-CA-00264                                                                6

violated the registration provisions of his sex offender classification duties. [Poling I at

¶7].

       {¶12} Appellant was transported to the Stark County Sheriff's Department and

was read his Miranda rights. He waived his rights and spoke with Deputy John

VonSpiegel. Appellant admitted to living on Mahoning Avenue from June 2, 2009, to

July 12, 2009. He refused to answer the question as to why he did not register his

address with the Sheriff's department. [Poling I at ¶8].

       {¶13} After the trial, the jury found appellant guilty as charged. The trial court

sentenced appellant to ten years in prison. [Poling I at ¶9]. Appellant timely appealed,

and this court affirmed appellant’s conviction. [Poling I, supra].

       {¶14} On September 27, 2010, appellant filed a timely application to reopen his

direct appeal. This Court granted appellant’s application in light of the Ohio Supreme

Court’s June 3, 2010 decision in State v. Bodyke, 126 Ohio St.3d 266, 2010-Ohio-

2424, 933 N.E.2d 7531. In Bodyke, the Court concluded that R.C. 2950.031 and R.C.

2950.032, which require the attorney general to reclassify sex offenders whose

classifications have already been adjudicated by a court and made the subject of a final

order, violated the separation of powers doctrine by requiring the opening of a final

judgment. The Bodyke Court concluded that R.C. 2950.031 and R.C. 2950.032 "may

not be applied to offenders previously adjudicated by judges under Megan's Law, and

the classifications and community-notification and registration order imposed previously

by judges are reinstated." Bodyke at ¶66.



       1
          Our decision in Poling I was filed June 28, 2010. The Supreme Court released the decision in
Bodyke on June 3, 2010; however that decision was not referenced in Poling I. Accordingly, we granted
appellant’s motion to re-open his direct appeal.
Stark County, Case No. 2009-CA-00264                                      7


      {¶15} In this re-opened appeal, appellant presents the following three

assignments of error:

      {¶16} “I. THE TRIAL COURT ERRED BY CONVICTING MR. POLING OF

VIOLATING THE STATUTES IMPOSING CERTAIN RESTRICTIONS ON HIM AS A

TIER III OFFENDER.

      {¶17} “II. TRIAL COUNSEL PROVIDED INEFFECTIVE ASSISTANCE, IN

VIOLATION OF THE SIXTH AND FOURTEENTH AMENDMENTS TO THE UNITED

STATES CONSTITUTION AND SECTION 10, ARTICLE I OF THE OHIO

CONSTITUTION, FOR FAILING TO OBJECT TO THE TRIAL COURT'S DECISION

TO ENTER A CONVICTION AGAINST MR. POLING FOR VIOLATING THE

STATUTES IMPOSING CERTAIN RESTRICTIONS ON HIM AS A TIER III

OFFENDER.

      {¶18} “III. APPELLATE COUNSEL PROVIDED INEFFECTIVE ASSISTANCE,

IN VIOLATION OF THE SIXTH AND FOURTEENTH AMENDMENTS TO THE

UNITED STATES CONSTITUTION AND SECTION 10, ARTICLE I OF THE OHIO

CONSTITUTION, FOR FAILING TO ARGUE THAT THE TRIAL COURT'S DECISION

TO ENTER A CONVICTION AGAINST MR. POLING FOR VIOLATING THE

STATUTES IMPOSING CERTAIN RESTRICTIONS ON HIM AS A TIER III

OFFENDER, AND THAT TRIAL COUNSEL PROVIDED INEFFECTIVE ASSISTANCE,

IN VIOLATION OF THE SIXTH AND FOURTEENTH AMENDMENTS TO THE

UNITED STATES CONSTITUTION AND SECTION 10, ARTICLE I OF THE OHIO

CONSTITUTION, FOR FAILING TO OBJECT TO THE TRIAL COURT'S DECISION TO
Stark County, Case No. 2009-CA-00264                                                 8


ENTER A CONVICTION AGAINST MR. POLING FOR VIOLATING THE STATUTES

IMPOSING CERTAIN RESTRICTIONS ON HIM AS A TIER III OFFENDER.”

                                              I.

       {¶19} In his First Assignment of Error, appellant argues that because his

reclassification to a Tier III sex offender was unconstitutional pursuant to the Ohio

Supreme Court’s decision in State v. Bodyke, 126 Ohio St.3d 266, 2010-Ohio-2424,

933 N.E.2d 753, his Tier-Ill status could not serve as the predicate for the crime of

which he was indicted and convicted.

       {¶20} In Bodyke, the court concluded that R.C. 2950.031 and 2950.032, which

provided for reclassification of sex offenders by the Attorney General of Ohio, were

unconstitutional because they violated the separation of powers by allowing an

executive branch official to change a judicially made designation regarding a

defendant's sex offender status. Bodyke at ¶ 2. The court concluded that the

appropriate remedy was to sever R.C. 2950.031 and 2950.032 and return those

defendants who had been reclassified by the attorney general to their previous

judicially designated status. Id.

       {¶21} The Supreme Court of Ohio has recently made it clear that Bodyke not

only applied to return pre-Adam Walsh Act offenders to their prior classifications, but

also returned those offenders to their pre-Adam Walsh Act reporting requirements. In

State v. Gingell, ––– Ohio St. 3d ––––, 2011–Ohio–1481 the court considered a case

involving a sex offender convicted for violating a reporting requirement imposed by the

Adam Walsh Act that required Tier III offenders to verify their addresses every 90

days. The court considered the application of Bodyke to Gingell's case and concluded
Stark County, Case No. 2009-CA-00264                                                     9

that “pursuant to Bodyke, Gingell's original classification under Megan's Law and the

associated community-notification and registration order were reinstated.” Gingell at ¶

8.

       {¶22} Under former law, appellant was required to provide notice of an address

change twenty days prior to the change. R.C. 2950.05(A). This requirement did not

change with the enactment of Senate Bill 10. Therefore, because appellant had an

ongoing duty since his release from prison to notify the sheriff of any change of his

registered address, neither Senate Bill 10 nor Bodyke changed this requirement or his

duty. See State v. Huffman, Montgomery App. No. 23610, 2010-Ohio-4755. The

evidence in the case at bar was uncontroverted that appellant failed to notify the

sheriff of the change of his registered address. Poling I at ¶ 20. Thus appellant’s

conviction for failure to comply with R.C. 2950.05 is affirmed.

       {¶23} Appellant next argues that in 2006, his violation for failing to register a

change of address would have been a third degree felony. However, because his

violation occurred in 2009, he was charged and convicted of a first degree felony

offense. Appellant claims the Stark County Common Pleas Court had no authority to

modify the previous entry of the Portage County Common Pleas Court.

       {¶24} The Court did not address the penalty provisions for failure to register a

change of address in violation of R.C. 2950.05 in either Bodyke or Gingell.2

      {¶25} Article I of the U.S. Constitution provides that neither Congress nor the

states shall pass an “ex post facto Law.” See U.S. Const. Art. I, § 9, cl. 3; Art. I, § 10,

cl. 1. The Ohio Constitution contains a similar provision. See, Ohio Const. Art. 2, § 28.

Although the Ex Post Facto Clause limits the legislature instead of the judiciary,
      2
          R.C. 2950.99
Stark County, Case No. 2009-CA-00264                                                      10

“limitations on ex post facto judicial decision-making are inherent in the notion of due

process.” Rogers v. Tennessee (2001), 532 U.S. 451, 456, 121 S .Ct. 1693. In the

context of judicial decision-making, a defendant has “a right to fair warning of that

conduct which will give rise to criminal penalties.” Marks v. United States (1977), 430

U.S. 188, 191, 97 S.Ct. 990. Appellant claims, in essence, that the increase in penalty

from a third degree felony in 2006 to a first degree felony in 2008 altered sentencing

law in a manner detrimental to him and thereby violated his due process right to fair

warning. United States v. Farris, supra 448 F.3d at 967.

       {¶26} Appellant in the case at bar was subject to criminal prosecution if he

failed to report a change of address at the time of his conviction in 2006. Appellant

therefore cannot complain of a lack of fair warning that his conduct could be treated as

a criminal offense. See Weaver v. Graham, 450 U.S. at 28-29, 101 S.Ct. 960, 67

L.Ed.2d 17 (noting that the Ex Post Facto Clause assures that “legislative Acts give

fair warning of their effect and permit individuals to rely on their meaning until explicitly

changed”). State v. Walls, 96 Ohio St .2d 437, 446, 2002-Ohio-5059 at ¶ 27, 775

N.E.2d 829, 840.

       {¶27} To violate the Ex Post Facto Clause, the law must be retrospective so

that it applies to events occurring before its enactment and it must disadvantage the

person affected by altering the definition of criminal conduct or increasing the

punishment for the crime.” State v. Glande (Sept. 2, 1999), Eighth App. No. 73757,

citing Lynce v. Mathis (1997), 519 U.S. 433, 117 S.Ct. 891, 137 L.Ed.2d 63; Weaver v.

Graham (1981), 450 U.S. 24, 29, 101 S.Ct. 960, 67 L.Ed.2d 17. “The clause prohibits

the enactment of any law that criminalizes conduct which was innocent and not
Stark County, Case No. 2009-CA-00264                                                  11


punishable at the time it was committed; or that makes the crime more serious than it

was when committed; or that inflicts a greater punishment than that prescribed at the

time the crime was committed; or that alters the legal rules of evidence either by

requiring less or different evidence in order to convict or by eliminating a defense

available when the crime was committed.” Id., citing Beazell v. Ohio (1925), 269 U.S.

167, 46 S.Ct. 68, 70 L.Ed. 216; Calder v. Bull (1798), 3 Dall. 386, 1 L.Ed. 648; State v.

Dolce (1993), 92 Ohio App.3d 687, 637 N.E.2d 51.

         {¶28} In State vs. Cook (1998), 83 Ohio St.3d 404, 700 N.E. 2d 570, the Ohio

Supreme Court held that R.C. 2950.09(B)(1), as applied to conduct prior to the

effective date of the statute, does not violate the retroactivity clause of Section 28,

Article 2, of the Ohio Constitution, nor does it violate the Ex Post Facto Clause of

Section 10, Article 1, of the United States Constitution. Id. at paragraphs one and two

of the syllabus. See also, State v. Ferguson, 120 Ohio St.3d 7, 2008-Ohio-4824, 896

N.E.2d 110.(The Court found amendments to Sexual Registration and Notification Law

(SORN) do not violate provision of the state constitution stating that the legislative

branch has no power to enact laws that apply retroactively and amendments were not

unconstitutional ex post facto laws).

         {¶29} In the case at bar, R.C. 2950.99 as amended in 2008 does not punish any

action that was formerly not a crime or increase the penalty for a crime already

committed. In 2006 appellant was subject to the reporting requirements as a sexually

oriented offender for a period of ten years. R.C. 2950.07(B)(3) (repealed January 1,

2008).     The pre-existing ten-year reporting period applicable to appellant had not

expired when he was charged and convicted of failing to provide notice of an address
Stark County, Case No. 2009-CA-00264                                                    12


change twenty days prior to the change. Appellant had a duty to report a change of

address when the statutory amendment to R.C. 2950.99 was enacted. Accordingly,

appellant could only be charged with a felony of the first degree if he failed to report an

address change after January 1, 2008.

      {¶30} We find that the application of amended R.C. 2950.99 does not violate the

Ex Post Facto Clause. See State v. Dycus, Franklin App. No. 04AP-751, 2005-Ohio-

3990 at ¶21. (Citations omitted). As the Ohio Supreme Court observed in Cook,

       {¶31} “Even prior to the promulgation of the current version of R.C. Chapter

2950, failure to register was a punishable offense. See former R.C. 2950.99, 130 Ohio

Laws 671. Thus, any such punishment flows from a failure to register, a new violation

of the statute, not from a past sex offense. In other words, the punishment is not

applied retroactively for an act that was committed previously, but for a violation of law

committed subsequent to the enactment of the law.” 83 Ohio St.3d at 420-421, 700

N.E. 2d at 584, 1998-Ohio-291.

       {¶32} In the case at bar, appellant was advised of his duty to report a change

of address at his sentencing hearing December 4, 2006. The penalty provisions for

failure to register a change of address were increased nearly two years later on

January 1, 2008. Appellant was charged based upon his conduct in failing to register

his address change approximately seventeen months later in June - July 2009. Thus,

appellant had fair warning that his conduct could be treated as a criminal offense, and

that the penalty would be classified as a felony of the first degree, well-in advance of

the conduct which led to his indictment.
Stark County, Case No. 2009-CA-00264                                                       13


       {¶33} In conclusion, appellant’s reclassification has no bearing on the outcome

of his prosecution. According to Bodyke, appellant's reclassification as a Tier III offender

cannot be enforced, and his original classification as a sexually oriented offender will be

reinstated. Id. at ¶ 66, 933 N.E.2d 753. However, as stated above, appellant was

required to register a change of address at least twenty days prior to changing said

address even before his reclassification from a sexually oriented offender to a Tier III

offender. He failed to do so and was appropriately prosecuted, convicted and

sentenced. The penalty enhancement provisions do not punish the past conduct;

instead, they merely increase the severity of a penalty imposed for a present violation

of the law.

       {¶34} Appellant’s First Assignment of Error is overruled.

                                               II & III

       {¶35} In his Second Assignment of Error appellant argues that trial counsel was

ineffective for failing to object to an unlawful conviction. In his Third Assignment of Error,

appellant claims that his appellate counsel was ineffective for failing to anticipate the

Bodyke holding of the Ohio Supreme Court.

       {¶36} A claim of ineffective assistance of counsel requires a two-prong analysis.

The first inquiry is whether counsel's performance fell below an objective standard of

reasonable representation involving a substantial violation of any of defense counsel's

essential duties to appellant. The second prong is whether the appellant was prejudiced

by counsel's ineffectiveness. Lockhart v. Fretwell (1993), 506 U.S. 364, 113 S.Ct. 838;

Strickland v. Washington (1984), 466 U.S. 668, 104 S.Ct. 2052; State v. Bradley (1989),

42 Ohio St.3d 136, 538 N.E.2d 373. In order to warrant a finding that trial counsel was
Stark County, Case No. 2009-CA-00264                                                   14

ineffective, the petitioner must meet both the deficient performance and prejudice

prongs of Strickland and Bradley. Knowles v. Mirzayance (2009), --- U.S. ----, 129 S.Ct.

1411, 1419, 173 L.Ed.2d 251. We apply the Strickland test to all claims of ineffective

assistance of counsel, both trial counsel, or appellate counsel. State v. Turner, Licking

App. No. 2006-CA-123, 2007-Ohio-4583; State v. Godfrey (Sept. 2, 1999), Licking App.

No. 97CA0155.

      {¶37} To show deficient performance, appellant must establish that “counsel’s

representation fell below an objective standard of reasonableness.” Strickland v.

Washington, 466 U.S. at 688, 104 S.Ct. at 2064. This requires showing that counsel

made errors so serious that counsel was not functioning as the “counsel” guaranteed

the defendant by the Sixth Amendment. Strickland v. Washington 466 U.S. at 687, 104

S.Ct. at 2064. Counsel also has a duty to bring to bear such skill and knowledge as will

render the trial a reliable adversarial testing process. Strickland v. Washington 466 U.S.

at 688, 104 S.Ct. 2052 at 2065.

      {¶38} Appellant must further demonstrate that he suffered prejudice from his

counsel’s performance. See Strickland, 466 U.S.at 691 (“An error by counsel, even if

professionally unreasonable, does not warrant setting aside the judgment of a criminal

proceeding if the error had no effect on the judgment”). To establish prejudice, “[t]he

defendant must show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. at 694. To prevail on his ineffective-assistance claim, appellant must
Stark County, Case No. 2009-CA-00264                                                     15


show, therefore, that there is a “reasonable probability” that the trier of fact would not

have found him guilty.

       {¶39} In the case at bar, we cannot say that trial counsel or appellate counsel

was ineffective for failing to raise the constitutionality of the reclassification statutes,

since the reclassification has no bearing on the outcome of appellant's prosecution.

Appellant failed to comply with the notification requirement, and was properly convicted

and sentenced for that crime. Appellant's classification as a sexually oriented offender

and the duties attached to that classification would be reinstated pursuant to Bodyke,

and any potential claims about the registration requirements under Senate Bill 10 would

be moot. Thus, appellant's substantial rights would not have been affected by counsel's

failure to raise the applicability of Senate Bill 10. State v. Huffman, Montgomery App.

No. 23610, 2010-Ohio-4755 at ¶22; State v. Stansell, Montgomery App. No. 23630,

2010-Ohio-5756 at ¶ 39.

       {¶40} Because we have found no instances of error in this case, we find

appellant has not demonstrated that he was prejudiced by trial counsel’s performance.

       {¶41} Appellant’s Third and Fourth Assignments of Error are overruled.
Stark County, Case No. 2009-CA-00264                                         16


      {¶42} For the foregoing reasons, the judgment of the Stark County Court of

Common Pleas is affirmed.

By Gwin, P.J.,

Hoffman, J., and

Edwards, J., concur




                                        _________________________________
                                        HON. W. SCOTT GWIN

                                        _________________________________
                                        HON. WILLIAM B. HOFFMAN

                                        _________________________________
                                        HON. JULIE A. EDWARDS
WSG:clw 0602
[Cite as State v. Poling, 2011-Ohio-3201.]


                 IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                     :
                                                  :
                             Plaintiff-Appellee   :
                                                  :
                                                  :
-vs-                                              :       JUDGMENT ENTRY
                                                  :
GREGORY YULE POLING                               :
                                                  :
                                                  :
                        Defendant-Appellant       :       CASE NO. 2009-CA-00264




       For the reasons stated in our accompanying Memorandum-Opinion, the judgment

 of the Stark County Court of Common Pleas is affirmed. Costs to appellant.




                                                      _________________________________
                                                      HON. W. SCOTT GWIN

                                                      _________________________________
                                                      HON. WILLIAM B. HOFFMAN

                                                      _________________________________
                                                      HON. JULIE A. EDWARDS